UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-50413
                          Summary Calendar

                 In The Matter Of: DELORIS SIMMONS,

                                                            Debtor.
                        --------------------
                          DELORIS SIMMONS,

                                                         Appellant,

                               VERSUS

                          PHYLLIS BRACHER,

                                                         Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                         (EP-99-CV-12-F)
                         November 24, 1999
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This is an appeal of the bankruptcy court’s refusal, affirmed

by the district court, to confirm a Chapter 13 bankruptcy plan.

The bankruptcy plan gave a debt co-signed by the debtor’s ex-

husband priority over all other unsecured claims, so that the co-

signed debt would have to be paid in full before any other claims

could be paid.   The relevant statutory provision allows a plan to

"designate a class or classes of unsecured claims, as provided in

§ 1122 of this Title, but may not discriminate unfairly against any


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
class so designated; however, such a plan may treat plans for a

consumer debt of the debtor if an individual is liable on such

consumer debt with the debtor differently than other unsecured

claims."   11 U.S.C. § 1322(b)(1).   The bankruptcy court concluded

that the phrase prohibiting the plan from "discriminating unfairly

against any class" applied to the class where "an individual is

liable on such consumer debt with the debtor."    Since the debtor

had failed to articulate the reasons for the special classification

proposed and had failed to introduce information as to the pre-

petition status or terms of the debts co-signed by her ex-husband

and had failed to establish the financial conditions of the ex-

husband, the classification in question did unfairly discriminate

against the other classes.    The debtor appealed to the district

court who affirmed the bankruptcy court’s conclusion.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the district court in its Order affirming the bankruptcy court’s

decision filed under date of March 26, 1999, we AFFIRM the Final

Judgment of the district court entered under date of March 26,

1999, which affirmed the bankruptcy court’s decision.   See also In

the Matter of Oscar Chacon, Jr. and Patricia Chacon, Debtors, No.

99-50163 (5th Cir. Sept. 24, 1999 (unpublished)).

                AFFIRMED.




                                 2